Opinion by
Mr. Justice Fell,
The plaintiff while riding as a passenger on the front platform of an electric street car was apprehensive that there would be a collision with another car and attempted to go inside the car. He was pushed by others who were making the same attempt and was thrown down in the doorway and injured. The jury were instructed that if the plaintiff rode on the platform because there was no other place where he could stand, he could recover; but that, if they found from all the testimony that there was room inside the car where the plaintiff could comfortably have stood, he could not recover.
In Thane v. Traction Co., 191 Pa. 249, it was said by the present chief justice : “ The proper and assigned place for passengers is inside the car. Unless he shows some valid reason to excuse him, a passenger is bound to put himself in the appointed place, and if he does not he takes the risk of his location elsewhere. This is the settled rule of all our cases.” In that case there were vacant seats in the car and the decision was limited to the facts, but there was no intention to draw a distinction between the case of a passenger who could be seated if he so desired and one who could conveniently stand inside *110the car. The principle on which the rule is founded admits of no distinction. In the later cases of Kirchner v. Railway Co., 210 Pa. 45, and Gaffney v. Traction Co., 211 Pa. 91, it was said, citing Thane v. Traction Co., 191 Pa. 249, that riding on the platform of an electric car when there is available room inside is negligence per se.
Since the plaintiff’s injury was the direct consequence of his riding on the platform, there was no error in the instruction given.
The judgment is affirmed.